DISMISS and Opinion Filed January 7, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01096-CR
                               No. 05-21-01097-CR
                               No. 05-21-01098-CR
                   KODY LYNNCLAY BLEVINS, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
      Trial Court Cause Nos. F21-70163-V, F21-70164-V & F21-70162-V

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Myers, and Justice Nowell
                         Opinion by Chief Justice Burns
      Before the Court are appellant’s December 23, 2021 motions to withdraw his

appeals. The motions are signed by appellate counsel and appellant. See TEX. R. APP.

P. 42.2(a). We grant the motions and dismiss these appeals.




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
Do Not Publish                            CHIEF JUSTICE
TEX. R. APP. P. 47.2(b)
211096F.U05
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

KODY LYNNCLAY BLEVINS,                      On Appeal from the 292nd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. F21-70163-V.
No. 05-21-01096-CR         V.               Opinion delivered by Chief Justice
                                            Burns. Justices Myers and Nowell
THE STATE OF TEXAS, Appellee                participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered January 7, 2022




                                      –2–
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

KODY LYNNCLAY BLEVINS,                      On Appeal from the 292nd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. F21-70164-V.
No. 05-21-01097-CR         V.               Opinion delivered by Chief Justice
                                            Burns. Justices Myers and Nowell
THE STATE OF TEXAS, Appellee                participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered January 7, 2022




                                      –3–
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

KODY LYNNCLAY BLEVINS,                      On Appeal from the 292nd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. F21-70162-V.
No. 05-21-01098-CR         V.               Opinion delivered by Chief Justice
                                            Burns. Justices Myers and Nowell
THE STATE OF TEXAS, Appellee                participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered January 7, 2022




                                      –4–